    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JIANHUI HU et al.,

                       Plaintiffs,               17-cv-10161 (JGK)

           - against -                           MEMORANDUM OPINION AND
                                                 ORDER
226 WILD GINGER et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiffs in this case, Jianhui Hu (“Hu”), Zhishong

Liu (“Liu”), Jinquan Yin (“Yin”), Xing Xing (“Xing”), and Yan

Feng Cheng (“Cheng”), brought claims against the defendants for

unpaid wages and overtime compensation under the Fair Labor

Standards Act (“FLSA”) and the New York Labor Law (“NYLL”). On

December 21, 2018, this Court entered a default judgment against

the defendant and referred the case to Magistrate Judge Fox for

an inquest on damages. ECF Nos. 64, 65. Following an inquest on

damages, in which the Magistrate Judge received written

submissions from the plaintiffs and held an evidentiary hearing

at which four of the five plaintiffs testified, the Magistrate

Judge issued a Report and Recommendation that this Court should

award the plaintiffs neither damages nor attorney’s fees and

costs. The plaintiffs timely objected to the Report and

Recommendation and also filed a motion before this Court for




                                     1
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 2 of 13



attorney’s fees and costs pursuant to the FLSA, the NYLL, and

Federal Rule of Civil Procedure 54(d).

     For the reasons that follow, the Court declines to adopt

the Report and Recommendation with respect to the plaintiffs’

damages. The case is recommitted to the Magistrate Judge

pursuant to Federal Rule of Civil Procedure 72(b)(3) for further

proceedings consistent with this opinion. The plaintiffs’ motion

for attorney’s fees and costs is denied.

                                   I.

                                   A.

     The district court must “make a de novo determination of

those portions of the report . . . to which objection is made”

and “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). “The

judge may also receive further evidence or recommit the matter

to the magistrate judge with instructions.” 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When reviewing

the Report and Recommendation of a magistrate judge, “[t]he

court need not conduct a de novo hearing on the matter. Instead,

it is sufficient that the court ‘arrive at its own independent

conclusion’ regarding those portions of the report to which

objections are made.” In re Hulley Enters. Ltd., 400 F. Supp. 3d



                                    2
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 3 of 13



62, 69 (S.D.N.Y. 2019) (internal citation omitted) (quoting

Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)).

                                   B.

     At an inquest on damages following the entry of a default

judgment, “[a} court should take any necessary steps to

establish damages with reasonable certainty.” Herrara v. 12

Water St. Gourmet Cafe, Ltd., No. 13-cv-4370, 2016 WL 1274944,

at *4 (S.D.N.Y. Feb. 29, 2016), report and recommendation

adopted, 2016 WL 1268266 (S.D.N.Y. Mar. 31, 2016).

     “Under the FLSA, an employee seeking to recover unpaid

minimum wage or overtime ‘has the burden of proving that he

performed work for which he was not properly compensated.’” Jian

v. Shi Ya Chen, No. 03-cv-165, 2007 WL 4944767, at *2 (S.D.N.Y.

Mar. 30, 2007) (quoting Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946)). Under the FLSA and New York State law, an

employer is required to maintain records of employees’ wages,

hours, and other employment practices. See Angamarca v. Pita

Grill 7 Inc., No. 11-cv-7777, 2012 WL 3578781, at *3 (S.D.N.Y.

Aug. 2, 2012), report and recommendation adopted, (S.D.N.Y. Dec.

14, 2012), ECF No. 39. Thus, where the employer has failed to

produce employment records to the court, the employee may

establish his right to damages by recollection alone. Id. Such

recollection should not amount to speculation, but an “affidavit

that sets forth the number of hours worked is sufficient.” Id.;

                                    3
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 4 of 13



see also Baltierra v. Advantage Pest Control, No. 14-cv-5917,

2015 WL 5474093, at *4 (S.D.N.Y. Sept. 18, 2015) (“In a FLSA

case, in the absence of rebuttal by defendants, plaintiffs’

recollection and estimates of hours worked are presumed to be

correct.”) (collecting cases). “[T]he plaintiff’s recollection

and estimates of hours worked are presumed to be correct.”

Kliger v. Liberty Saverite Supermarket, Inc., No. 17-cv-2520,

2018 WL 4782342, at *2 (E.D.N.Y. Sept. 17, 2018) (collecting

cases), report and recommendation adopted, 2018 WL 4783964

(E.D.N.Y. Oct. 3, 2018).

                                   II.

                                   A.

     At the inquest on damages, the Magistrate Judge received

written affidavits from all five plaintiffs attesting to the

hours they worked, the rates of pay they had received during the

times of their employment, and other information relevant to the

calculation of damages under the FLSA and the NYLL for unpaid

wages and unpaid overtime pay. In addition, the Magistrate Judge

held an evidentiary hearing at which Xing, Cheng, Hu, and Liu

testified. The defendants did not respond to the plaintiffs’

inquest submissions nor did the defendants appear at the hearing

before the Magistrate Judge. Following the inquest, the

Magistrate Judge issued a Report and Recommendation that the



                                    4
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 5 of 13



plaintiffs should receive no damages for their unpaid wages and

overtime compensation under the FLSA and the NYLL. ECF No. 84.

     In denying damages to the plaintiffs, the Magistrate Judge

noted that there were “inconsistencies concerning the hours

worked and the compensation received” as well as a “lack of any

evidence identifying the amount of and the basis for

calculating” damages for Hu. ECF No. 84, at 18. For the

remaining plaintiffs, the Magistrate Judge noted that there were

“inconsistencies concerning the hours worked” as well as a “lack

of any evidence identifying the amount of and the basis for

calculating” damages. Id. at 20 (Liu); id. at 21 (Yin); id. at

22-23 (Xing); id. at 24 (Cheng). For those reasons, the

Magistrate Judge, citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997),

found that the plaintiffs had not established damages with

“reasonable certainty.”

                                   B.

     A review of the record before the Magistrate Judge

indicates that the plaintiffs’ written submissions were

relatively detailed in terms of specifying the amounts of hours

the plaintiffs worked, during what time periods the plaintiffs

worked certain hours, and the rates of pay earned by the

plaintiffs during relevant times. See ECF No. 69 & Exs. 1-8. The

detailed affidavits submitted by the plaintiffs may have, by

                                    5
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 6 of 13



themselves, provided a basis for calculating damages without the

need for an evidentiary hearing. See Lopez v. Emerald Staffing,

Inc., No. 18-cv-2788, 2020 WL 915821, at *5 (S.D.N.Y. Feb. 26,

2020) (“If the documents the plaintiff has submitted provide a

‘sufficient basis from which the evaluate the fairness of’ the

requested damages, the Court need not conduct an evidentiary

hearing.”) (quoting Fustok v. ContiCommodity Servs., Inc., 873

F.2d 38, 40 (2d Cir. 1989)). 1

      Nevertheless, the Magistrate Judge made the permissible and

discretionary decision to hold an evidentiary hearing in

addition to receiving the plaintiffs’ written affidavits.

Following the hearing there were plainly some inconsistencies

between the plaintiffs’ written affidavits and the testimony of

the plaintiffs at the evidentiary hearing. There is no doubt

that arriving at a proper calculation of damages in the face of

such inconsistencies presented a difficult task, particularly in

view of the sloppiness of the submissions by the plaintiffs’

lawyer, for example referring to people who were not even

parties in the case.




1 The Magistrate Judge noted that the affidavits were “suspect” because it was

unclear who prepared or translated the affidavits for the non-English-
speaking plaintiffs. ECF No. 84, at 25. The plaintiffs may, upon the case
being recommitted to the Magistrate Judge, wish to provide greater clarity,
in the form of sworn declarations, about the process by which the affidavits
in this case have been prepared and translated.

                                      6
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 7 of 13



     For example, as the Magistrate Judge noted, Hu stated in

his affidavit that from September 30, 2013 to October 31, 2014,

he worked both “early shifts” and “late shifts,” but Hu did not

identify the number of each type of shift he worked. Hu’s

affidavit attested to shifts during this time period from 11:00

to 15:30 and then from 17:00 to 21:30 for a total of nine hours

per day, five days per week, and then from 15:00 to 21:30 on

Sunday. ECF No. 84, at 16. Then, as the Magistrate Judge noted,

Hu testified at his hearing that at the beginning of the time

that he worked for the defendants, which the Magistrate Judge

interpreted to mean from September 30, 2013 to October 31, 2014,

Hu worked from 11:00 in the morning to 9:30 in the evening, for

a total of 10.5 hours per day. Id.

     The Magistrate Judge is correct that this is an

inconsistency in Hu’s evidence, and that this inconsistency in

Hu’s evidence is emblematic of the types of inconsistencies that

were prevalent in the plaintiffs’ evidence. However, it is

reasonably clear that the plaintiffs established that some

damages could be calculated with “reasonable certainty” based on

the plaintiffs’ own recollections. In other words, the

Magistrate Judge’s recommendation was not based on a conclusion

that the plaintiffs had worked no regular hours for which they

were not paid the minimum wage or that the plaintiffs had worked

no overtime hours for which they were not paid the appropriate

                                    7
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 8 of 13



overtime rate. For that reason, an award of some damages is

appropriate.

     The principal case cited by the Magistrate Judge in denying

an award of damages, Transatlantic Marine, was not a FLSA case,

nor does Transatlantic Marine itself provide guidance about what

is required of a court in order “to establish damages with

reasonable certainty.” See 109 F.3d at 111 (remanding the case

to the district court with instructions, if admiralty

jurisdiction is proper, simply to “determine the damages based

on appropriate evidence”). There were clearly some discrepancies

between the plaintiffs’ written affidavits and the testimony of

the plaintiffs at the hearing with respect to the number of

hours worked, but it does not appear that the inconsistences are

indicative of pure speculation on the part of the plaintiffs

such that a finding that the plaintiffs are entitled to no

damages under the NYLL or the FLSA would be appropriate.

     Any inconsistencies within the evidence introduced by the

plaintiffs at the inquest appear to be the kind of

inconsistences that are attributable to the vagaries of memory

and the problems inherent with calculating damages in FLSA and

NYLL cases when the employer fails to appear and fails to

produce employment records. At an inquest on damages in a FLSA

or NYLL case following default, the courts are entitled to

credit the plaintiffs’ recollection for the amounts of hours

                                    8
    Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 9 of 13



worked and for the rates of pay precisely because the employer

has deprived the plaintiffs and the court of evidence of the

necessary employee records required by the law. See Xochimitl v.

Pita Grill of Hell’s Kitchen, Inc., No. 14-cv-10234, 2016 WL

4704917, at *5 (S.D.N.Y. Sept. 8, 2016), report and

recommendation adopted, 2016 WL 6879258 (S.D.N.Y. Nov. 21,

2016). Where the plaintiffs have established the liability of

their employers based on the well-pleaded allegations in the

complaint, the plaintiffs should not be penalized by being

denied an award of any damages because their memories are

inconsistent. Rather, an attempt should be made to calculate at

least a minimum amount of damages that can be calculated with

“reasonable certainty” that does not depend on pure speculation

by the plaintiffs, but that nevertheless represents an attempt

to fulfill the remedial purposes of the FLSA and the NYLL. 2

      Pursuant to Rule 72(b)(3), the case will be recommitted to

the Magistrate Judge for further proceedings consistent with

this opinion in order to arrive at a calculation of damages


2 The plaintiffs state in their objections to the Report and Recommendation

that the detailed affidavits should control over the testimony of the
plaintiffs, to the extent that there are inconsistencies between the two. The
plaintiffs are correct that an evidentiary hearing is not needed to award
damages in a FLSA case if the detailed affidavits are sufficient. See Lopez
v. Yossi’s Heimishe Bakery Inc., No. 13-cv-5050, 2015 WL 1469619, at *3
(E.D.N.Y. Mar. 30, 2015). However, the Magistrate Judge was skeptical of the
affidavits and diligently attempted to determine the truth about the
plaintiffs’ work history by holding an evidentiary hearing. It is up to the
experienced Magistrate Judge on remand to take whatever steps the Magistrate
Judge concludes are reasonably necessary to determine at least a minimum
amount of damages “with reasonable certainty.”

                                      9
   Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 10 of 13



“with reasonable certainty.” The Court does not doubt the

existence of such inconsistencies or the difficulties associated

with grappling with such evidence. However, given that the

defendants’ default established their liability based on the

well-pleaded allegations in the complaint, it is plain that the

plaintiffs are owed something based on the plaintiffs’

“recollection and estimates of hours worked.” Baltierra, 2015 WL

5474093, at *4.

                                  III.

     With respect to attorney’s fees, the Magistrate Judge

recommended that the Court no attorney’s fees and costs to the

plaintiffs.

     The plaintiffs were informed by the Magistrate Judge that,

at the inquest for damages, “[c]ounsel to the plaintiffs shall

be prepared to provide to the Court competent evidence in

support of plaintiffs’ claims, including evidence, if any, in

support of counsel’s application for attorney fees.” ECF No. 70.

     In his Report and Recommendation that the plaintiffs be

awarded no attorney’s fees, the Magistrate Judge noted that the

plaintiffs had simply asserted at the inquest that they were

entitled to attorney’s fees and costs under the FLSA and the

NYLL because they were prevailing parties. The Magistrate Judge

noted that the plaintiffs did not otherwise “make any argument



                                   10
   Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 11 of 13



or present any evidence concerning attorney’s fees.” ECF No. 84,

at 24.

     The plaintiffs have not specifically objected to the

Magistrate Judge’s Report and Recommendation with respect to

attorney’s fees other than to say that the plaintiffs should be

given fourteen days after the award of damages to apply for

attorney’s fees pursuant to Federal Rule of Civil Procedure

54(d)(2)(B)(i). ECF No. 86, at 5. The plaintiffs have now filed

a motion for attorney’s fees and costs under Rule 54(d) along

with a supporting declaration. ECF Nos. 88-90.

     The plaintiffs do not explain why a Rule 54(d) motion for

attorney’s fees is proper before this Court when the plaintiffs

had a full opportunity to substantiate their request for

attorney’s fees and costs before the Magistrate Judge at the

inquest. Rule 54(d) provides the means to seek attorney’s fees

by motion no later than 14 days after judgment is entered, but

that timing is conditioned on the proviso that it applies unless

“a statute or court order provides otherwise.” In this case, the

Magistrate Judge ordered the plaintiffs to present any evidence

supporting a claim for attorney’s fees, and the plaintiffs’

counsel failed to do so.    The plaintiffs’ counsel cannot

circumvent the Magistrate Judge’s order by making a motion

before this Court for the relief that he defaulted on before the

Magistrate Judge.

                                   11
   Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 12 of 13



     To the extent that the plaintiffs’ motion for attorney’s

fees is construed as an objection to the Magistrate Judge’s

recommendation that the Court award no attorney’s fees to the

plaintiffs, that objection is overruled. The plaintiffs have

presented no argument why the Magistrate Judge erred in

declining to award any attorney’s fees or costs when the

plaintiffs failed to offer any evidence of the amount of those

fees and costs despite the Magistrate Judge’s Order to present

any evidence to support such an award.

     In the plaintiffs’ papers presented to the Court on the

plaintiffs’ current motion for attorney’s fees, the plaintiffs

introduce a declaration attesting to the fees that should be

awarded based on the time worked by the plaintiffs’ attorney on

this matter and on the attorney’s qualifications. The plaintiffs

did not present these papers to the Magistrate Judge at the

inquest. The plaintiffs do not provide any justification for not

presenting the evidence in support of the application for

attorney’s fees to the Magistrate Judge in the first instance.

Therefore, the Court declines to consider the evidence presented

by the plaintiffs at this point in objecting to the Magistrate

Judge’s Report and Recommendation with respect to attorney’s

fees. Absent a compelling justification to present new evidence

to the District Court, review of the Magistrate Judge’s ruling

should be based on the evidence before the Magistrate Judge and

                                   12
   Case 1:17-cv-10161-JGK-KNF Document 91 Filed 07/31/20 Page 13 of 13



not on new evidence presented to the District Court. See Azkour

v. Little Rest Twelve, Inc., No. 10-cv-4132, 2012 WL 1026730, at

*2 (S.D.N.Y. Mar. 27, 2012) (collecting cases).

     As a final note, the Court’s order with respect to

attorney’s fees does not preclude the plaintiffs’ counsel from

seeking fees and costs for the time spent on this matter upon

the case being recommitted to the Magistrate Judge. Such an

application should be made to Magistrate Judge in the first

instance.

                              CONCLUSION

     The Court declines to adopt the Report and Recommendation

of the Magistrate Judge with respect to the plaintiffs’ award of

damages. The case is recommitted to the Magistrate Judge for

further proceedings consistent with this opinion. The

plaintiffs’ motion for attorney’s fees is denied. The Clerk is

directed to close Docket No. 88.

SO ORDERED.

Dated:      New York, New York
            July 31, 2020                 ___/s/ John G. Koeltl_____
                                               John G. Koeltl
                                        United States District Judge




                                   13
